          Case 4:20-cv-00858-JM Document 4 Filed 07/23/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

MELVIN SMITH, JR.                                                              PLAINTIFF

v.                                 No. 4:20-cv-858-JM

LESLIE RUTLEDGE,
Attorney General, State of
Arkansas                                                                      DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 23rd day of July, 2020.

                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
